 

Exhibit 10.2

 
 
EXECUTION VERSION
 
REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered into on
March 23, 2017, among American Axle & Manufacturing, Inc. (the “Company”),
American Axle & Manufacturing Holdings, Inc. (“Holdings”), the guarantors listed
on Schedule II hereto (together with Holdings, the “Initial Guarantors”), and J.
P. Morgan Securities LLC, acting as representative (the “Representative”) of the
several initial purchasers listed on Schedule I hereto (the “Initial
Purchasers”).
 
This Agreement is made pursuant to the Purchase Agreement dated March 9, 2017,
among the Company, the Initial Guarantors and the Representative on behalf of
the Initial Purchasers (the “Purchase Agreement”), which provides for the sale
by the Company to the Initial Purchasers of $500,000,000 principal amount of its
6.50% Senior Notes due 2027 (the “Notes”) and, together with the Guarantees (as
defined below), the “Securities”).
 
The Securities are being issued as part of the financing to effect the
acquisition (the “Acquisition”) by Holdings of Metaldyne Performance Group Inc.
(the “Target”).  Pursuant to an agreement and plan of merger (the “Merger
Agreement”), dated as of November 3, 2016, between Holdings and the Target, a
newly formed wholly-owned subsidiary of Holdings will merge with and into the
Target, with the Target surviving as a wholly-owned subsidiary of Holdings.
 
Within 45 days after the consummation of the Acquisition, if it occurs, the
Additional Guarantors (as defined in the Purchase Agreement) will enter into a
joinder to this Agreement, the form of which is attached hereto as Exhibit A
(the “Joinder Agreement”). So long as any Registrable Securities remain
outstanding, any other entity not a party to this Registration Rights Agreement
as of the date hereof that becomes a Guarantor (as defined below) will, within
five days thereafter, enter into a Joinder Agreement.
 
The payment of principal of, premium, if any, and interest on the Notes, the
Exchange Notes (as defined below) and the other obligations of the Company under
the Indenture will be fully and unconditionally guaranteed (each, a “Guarantee”)
on a senior unsecured basis, jointly and severally, (i) from and after the
Closing Date (as defined below), by the Initial Guarantors, (ii) following the
consummation of the Acquisition, by the Initial Guarantors and the Additional
Guarantors, and (iii) from time to time, by any other subsidiary of Holdings
that executes a supplement to the indenture governing the Notes guaranteeing the
Notes and the other obligations of the Company under such indenture, and their
respective successors and assigns (collectively, the “Guarantors”).
 
In order to induce the Initial Purchasers to enter into the Purchase Agreement,
the Company and the Guarantors have agreed to provide to the Initial Purchasers
and their direct and indirect transferees the registration rights set forth in
this Agreement.  The execution and delivery of this Agreement is a condition to
the closing under the Purchase Agreement.
 

--------------------------------------------------------------------------------

2
 
In consideration of the foregoing, the parties hereto agree as follows:
 
1.        Definitions.
 
As used in this Agreement, the following capitalized defined terms shall have
the following meanings:
 
“1933 Act” shall mean the Securities Act of 1933, as amended from time to time.
 
“1934 Act” shall mean the Securities Exchange Act of 1934, as amended from time
to time.
 
“Closing Date” shall mean the Closing Date as defined in the Purchase Agreement.
 
“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.
 
“Exchange Offer” shall mean the exchange offer by the Company and the Guarantors
of Exchange Securities for Registrable Securities pursuant to Section 2(a)
hereof.
 
“Exchange Offer Registration” shall mean a registration under the 1933 Act
effected pursuant to Section 2(a) hereof.
 
“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and all material incorporated by reference therein.
 
“Exchange Securities” shall mean notes issued by the Company and guaranteed by
the Guarantors under the Indenture containing terms identical to the Notes and
the Guarantees thereof (except that (i) interest thereon shall accrue from the
last date on which interest was paid on the Notes or, if no such interest has
been paid, from March 23, 2017 and (ii) the Exchange Securities will not contain
restrictions on transfer) and to be offered to Holders of Notes in exchange for
securities pursuant to the Exchange Offer.
 
“FINRA” shall mean the Financial Industry Regulatory Authority, Inc.
 
“Free Writing Prospectus” means each free writing prospectus (as defined in Rule
405 under the Securities Act) prepared by or on behalf of the Company or used or
referred to by the Company in connection with the sale of the Securities or the
Exchange Securities.
 
“Guarantors” shall have the meaning set forth in the preamble.
 
“Holder” shall mean the Initial Purchasers, for so long as they own any
Registrable Securities, and each of their respective successors, assigns and
direct and indirect transferees who become registered owners of Registrable
Securities under the Indenture; provided that for purposes of Sections 4 and 5
of this Agreement, the term “Holder” shall include Participating Broker-Dealers
(as defined in Section 4(a)).
 
 

--------------------------------------------------------------------------------

3
 
“Indenture” shall mean the Indenture relating to the Securities dated November
3, 2011, as amended or supplemented, among the Company, Holdings, the guarantors
party thereto and U.S. Bank National Association, as trustee (the “Trustee”).
 
“Initial Purchasers” shall have the meaning set forth in the preamble.
 
“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of outstanding Registrable Securities; provided that whenever
the consent or approval of Holders of a specified percentage of Registrable
Securities is required hereunder, Registrable Securities held by the Company or
any Guarantor or any of their affiliates (as such term is defined in Rule 405
under the 1933 Act) (other than the Initial Purchasers or subsequent Holders of
Registrable Securities if such subsequent holders are deemed to be such
affiliates solely by reason of their holding of such Registrable Securities)
shall not be counted in determining whether such consent or approval was given
by the Holders of such required percentage or amount; and provided, further,
that if the Company shall issue any additional Securities, other than Securities
issued in transactions registered under the 1933 Act, under the Indenture prior
to consummation of the Exchange Offer or, if applicable, the effectiveness of
any Shelf Registration Statement, such additional Securities and the Registrable
Securities to which this Agreement relates shall be treated together as one
class for purposes of determining whether the consent or approval of Holders of
a specified percentage of Registrable Securities has been obtained.
 
“Participating Broker-Dealer” shall have the meaning set forth in Section 4(a).
 
“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.
 
“Prospectus” shall mean the prospectus included in (or, pursuant to the rules
and regulations of the 1933 Act, deemed a part of) a Registration Statement,
including any preliminary prospectus, and any such prospectus as amended or
supplemented by any prospectus supplement, including a prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Shelf Registration Statement, and by all other
amendments and supplements to such prospectus, and in each case including all
material incorporated or deemed by securities laws to be incorporated by
reference therein.
 
“Purchase Agreement” shall have the meaning set forth in the preamble.
 
“Registrable Securities” shall mean the Securities; provided, however, that the
Securities shall cease to be Registrable Securities (i) when a Registration
Statement with respect to such Securities shall have been declared effective
under the 1933 Act and such Securities are exchanged for Exchange Securities in
the Exchange Offer, (ii) when a Shelf Registration Statement with respect to
such Securities shall have been declared effective under the 1933 Act and such
Securities shall have been disposed of pursuant to such Registration Statement,
(iii) when such Securities have been sold to the public pursuant to Rule 144 (or
any similar provision then in force, but not Rule 144A) under the 1933 Act or
(iv) when such Securities shall have ceased to be outstanding.
 

--------------------------------------------------------------------------------

4
 
“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company and the Guarantors with this Agreement,
including without limitation:  (i) all SEC, stock exchange or FINRA registration
and filing fees, (ii) all fees and expenses incurred in connection with
compliance with state securities or blue sky laws (including reasonable fees and
disbursements of counsel for any underwriters or Holders in connection with blue
sky qualification of any of the Exchange Securities or Registrable Securities),
(iii) all expenses of any Persons in preparing or assisting in preparing, word
processing, printing and distributing any Registration Statement, any
Prospectus, any Free Writing Prospectus and any amendments or supplements
thereto, any underwriting agreements, securities sales agreements and other
documents relating to the performance of and compliance with this Agreement,
(iv) all rating agency fees, (v) all fees and disbursements relating to the
qualification of the Indenture under applicable securities laws, (vi) the fees
and disbursements of the Trustee and its counsel and any depositary for book
entry Securities, (vii) the fees and disbursements of counsel for the Company
and the Guarantors and, in the case of a Shelf Registration Statement, the fees
and disbursements of one counsel for the Holders (which counsel shall be
selected by the Majority Holders and reasonably satisfactory to the Company
(which counsel may also be counsel for the Initial Purchasers)) and (viii) the
fees and disbursements of the independent public accountants of the Company
(and, if necessary, any other certified public accountant of any subsidiary of
the Company, or of any business acquired by the Company for which financial
statements and financial data are or are required to be included in the
Registration Statement), including the expenses of any special audits or “cold
comfort” letters required by or incident to such performance and compliance, but
excluding fees and expenses of counsel to the underwriters (other than fees and
expenses set forth in clause (ii) above) or the Holders and underwriting
discounts and commissions and transfer taxes, if any, relating to the sale or
disposition of Registrable Securities by a Holder.
 
“Registration Statement” shall mean any registration statement of the Company
and the Guarantors that covers any of the Exchange Securities or Registrable
Securities pursuant to the provisions of this Agreement and all amendments and
supplements to any such Registration Statement, including post-effective
amendments, in each case including the Prospectus contained therein, all
exhibits thereto and all material incorporated or deemed by securities laws to
be incorporated by reference therein.
 
“SEC” shall mean the Securities and Exchange Commission.
 
“Shelf Registration” shall mean a registration effected pursuant to Section 2(b)
hereof.
 
“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company and the Guarantors pursuant to the provisions of Section 2(b) of
this Agreement which covers all of the Registrable Securities (but no other
securities unless approved by the Holders whose Registrable Securities are
covered by such Shelf Registration Statement) on an appropriate form under Rule
415 under the 1933 Act, or any similar rule that may be adopted by the SEC, and
all amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and all material incorporated or deemed by
securities laws to be incorporated by reference therein.
 

--------------------------------------------------------------------------------

5
 
“Staff” shall have the meaning set forth in Section 2(a) hereof.
 
“TIA” shall have the meaning set forth in Section 3 hereof.
 
“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.
 
“Underwriter” shall have the meaning set forth in Section 3 hereof.
 
“Underwritten Registration” or “Underwritten Offering” shall mean a registration
in which Registrable Securities are sold to an Underwriter for reoffering to the
public.
 
2.        Registration Under the 1933 Act.
 
(a)      To the extent not prohibited by any applicable law or applicable
interpretation of the Staff of the SEC (the “Staff”), the Company and the
Guarantors shall use  commercially reasonable efforts to cause to be filed an
Exchange Offer Registration Statement covering the offer by the Company and the
Guarantors to the Holders to exchange all of the Registrable Securities for
Exchange Securities and to have such Registration Statement remain effective
until the closing of the Exchange Offer.  The Company and the Guarantors shall
commence the Exchange Offer promptly after the Exchange Offer Registration
Statement has been declared effective by the SEC and use its commercially
reasonable efforts to have the Exchange Offer consummated not later than 60 days
after such effective date.  The Company shall commence the Exchange Offer by
sending the related exchange offer Prospectus and accompanying documents to each
Holder stating, in addition to such other disclosures as are required by
applicable law:
 
(i) that the Exchange Offer is being made pursuant to this Registration Rights
Agreement and that all Registrable Securities validly tendered will be accepted
for exchange;
 
(ii) the dates of acceptance for exchange (which shall be a period of at least
20 business days from the date such notice is sent, or longer if required by
applicable law) (the “Exchange Dates”);
 
(iii) that any Registrable Security not tendered will remain outstanding and
continue to accrue interest, but will not retain any rights under this
Registration Rights Agreement;
 
(iv) that Holders electing to have a Registrable Security exchanged pursuant to
the Exchange Offer will be required to surrender such Registrable Security,
together with the enclosed letters of transmittal, to the institution and at the
address (located in the Borough of Manhattan, The City of New York) specified in
the notice prior to the close of business on the last Exchange Date; provided,
however, that, if any of the Registrable Securities are in book-entry form, such
Prospectus and accompanying documents shall also specify how the surrender is to
be effected in accordance with applicable book-entry procedures; and
 

--------------------------------------------------------------------------------

6
 
(v) that Holders will be entitled to withdraw their election, not later than the
close of business on the last Exchange Date, by sending to the institution and
at the address (located in the Borough of Manhattan, The City of New York)
specified in the notice a telegram, telex, facsimile transmission or letter
setting forth the name of such Holder, the principal amount of Registrable
Securities delivered for exchange and a statement that such Holder is
withdrawing his election to have such Securities exchanged.
 
As soon as practicable after the last Exchange Date, the Company shall:
 
(1) accept for exchange Registrable Securities or portions thereof tendered and
not validly withdrawn pursuant to the Exchange Offer; and
 
(2) deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities or portions thereof so accepted for exchange by the
Company and issue, and cause the Trustee to promptly authenticate and mail to
each Holder, an Exchange Security equal in principal amount to the principal
amount of the Registrable Securities surrendered by such Holder; provided that
if any of the Registrable Securities are in book-entry form, the Issuers shall,
in co-operation with the Trustee, effect the exchange of Registrable Securities
in accordance with applicable book-entry procedures.
 
The Company and the Guarantors shall use their commercially reasonable efforts
to complete the Exchange Offer as provided above and shall comply with the
applicable requirements of the 1933 Act, the 1934 Act and other applicable laws
and regulations in connection with the Exchange Offer.  The Exchange Offer shall
not be subject to any conditions, other than that the Exchange Offer does not
violate applicable law or any applicable interpretation of the Staff of the
SEC.  The Company shall inform the Initial Purchasers of the names and addresses
of the Holders to whom the Exchange Offer is made, and the Initial Purchasers
shall have the right, subject to applicable law, to contact such Holders and
otherwise facilitate the tender of Registrable Securities in the Exchange Offer.
 
Each Holder that participates in the Exchange Offer, as a condition to
participation in the Exchange Offer, will be required to represent to the
Company in writing (which may be contained in the applicable letter of
transmittal) that at the time of consummation of the Exchange Offer:  (i) any
Exchange Securities received in exchange for Registrable Securities tendered are
being acquired in the ordinary course of business of the Person receiving such
Exchange Securities; (ii) such Holder has no arrangements or understandings with
any Person to participate in the distribution (within the meaning of the 1933
Act) of the Exchange Securities within the meaning of the 1933 Act; (iii)  such
Holder is not an “affiliate” (as defined in Rule 405 of the 1933 Act) of the
Company; (iv) if such Holder is not a broker-dealer, that it is not engaged in,
and does not intend to engage in a distribution of the Exchange Securities; and
(v) if such Holder is a Participating Broker-Dealer, such Holder will receive
Exchange Securities for its own account in exchange for Securities that were
acquired as a result of market-making activities or other trading activities and
that it will comply with the applicable provisions of the 1933 Act (including,
but not limited to, the prospectus delivery requirements thereunder).
 

--------------------------------------------------------------------------------

7
 
(b)      In the event that (i) the Company and the Guarantors determine that the
Exchange Offer Registration provided for in Section 2(a) above is not available
or may not be consummated as soon as practicable after the last Exchange Date
because it would violate applicable law or the applicable interpretations of the
Staff, (ii) the Exchange Offer is not for any other reason consummated on or
prior to the 365th day following the Closing Date (or if such 365th day is not a
Business Day, the next succeeding Business Day) or (iii) any Holder of
Registrable Securities notifies the Company that (A) it is prohibited by law or
SEC policy from participating in the Exchange Offer, (B) it may not resell the
Exchange Securities acquired by it in the Exchange Offer to the public without
delivering a prospectus and the prospectus contained in the Exchange Offer
Registration Statement is not appropriate or available for such resales, or (C)
it is a broker-dealer and owns Securities acquired directly from the Company or
an affiliate of the Company, then the Company and the Guarantors shall use their
commercially reasonable efforts to cause to be filed as soon as practicable
after such determination, date or notice is given to the Company, as the case
may be, a Shelf Registration Statement providing for the sale by the Holders of
all of the Registrable Securities and to have such Shelf Registration Statement
declared effective by the SEC promptly.  In the event the Company and the
Guarantors are required to file a Shelf Registration Statement solely as a
result of the matters referred to in clause (iii) of the preceding sentence, the
Company and the Guarantors shall use their commercially reasonable efforts to
file and have declared effective by the SEC both an Exchange Offer Registration
Statement pursuant to Section 2(a) with respect to all Registrable Securities
and a Shelf Registration Statement (which may be a combined Registration
Statement with the Exchange Offer Registration Statement) with respect to offers
and sales of Registrable Securities held by the Initial Purchasers after
completion of the Exchange Offer.  The Company and the Guarantors agree to use
their commercially reasonable efforts to keep the Shelf Registration Statement
continuously effective until two years from the Closing Date or such shorter
period that will terminate when all of the Registrable Securities covered by the
Shelf Registration Statement have been sold pursuant to the Shelf Registration
Statement (the “Shelf Registration Period”).  The Company and the Guarantors
further agree to supplement or amend the Shelf Registration Statement and any
Free Writing Prospectus if required by the rules, regulations or instructions
applicable to the registration form used by the Company and the Guarantors for
such Shelf Registration Statement or by the 1933 Act or by any other rules and
regulations thereunder for shelf registration or if reasonably requested by a
Holder with respect to information relating to such Holder, and to use their
commercially reasonable efforts to cause any such amendment to become effective
and such Shelf Registration Statement or Free Writing Prospectus to become
usable as soon as thereafter practicable.  The Company agrees to furnish to the
Holders of Registrable Securities copies of any such supplement or amendment
promptly after its being used or filed with the SEC; provided that the Company
shall be deemed to have furnished such amendment or supplement if it shall have
timely made such amendment or supplement available on “EDGAR.”
 
(c)      The Company shall pay all Registration Expenses in connection with the
registration pursuant to Section 2(a) and Section 2(b).  Each Holder shall pay
all underwriting discounts and commissions and transfer taxes, if any, relating
to the sale or disposition of such Holder’s Registrable Securities pursuant to
the Shelf Registration Statement and any other expenses incurred by it that are
not Registration Expenses.
 

--------------------------------------------------------------------------------

8
 
(d)      An Exchange Offer Registration Statement pursuant to Section 2(a)
hereof or a Shelf Registration Statement pursuant to Section 2(b) hereof will
not be deemed to have become effective unless it has been declared effective by
the SEC or become effective automatically upon filing; provided, however, that,
if, after it has been declared effective, the offering of Registrable Securities
pursuant to a Shelf Registration Statement is interfered with by any stop order,
injunction or other order or requirement of the SEC or any other governmental
agency or court, such Registration Statement will be deemed not to have been
effective during the period of such interference until the offering of
Registrable Securities pursuant to such Registration Statement may legally
resume.  In the event (1) the Exchange Offer is not consummated on or prior to
the 365th day following the Closing Date, (2) the Shelf Registration Statement,
if required pursuant to Section 2(b), is not declared effective on or prior to
the 365th day following the Closing Date, or (3) in the case of a Shelf
Registration Statement, it becomes effective and thereafter ceases to be
effective or usable (x) at any time during the Shelf Registration Period and
such failure to remain effective or usable exists for more than 30 days (whether
or not consecutive) in any 12-month period or (y) on more than two occasions in
any 12-month period during the Shelf Registration Period (each such event
referred to in clauses (1), (2) and (3), a “Registration Default”), then with
respect to the first 90-day period immediately following the occurrence of such
Registration Default, the interest rate on the Registrable Securities will be
increased by 0.25% per annum and will increase by an additional 0.25% per annum
on the principal amount of Securities with respect to each subsequent 90-day
period, up to maximum amount of additional interest of 1.00% per annum
(“Additional Interest”).  Additional Interest, if any, will be paid by the
Company or the Guarantors on each interest payment date to Holders in the same
manner as payments of interest on the Securities.  A Registration Default ends
when the Securities cease to be Registrable Securities or, if earlier, (i) in
the case of a Registration Default under clause (1) of the definition thereof,
when the Exchange Offer is completed or the Shelf Registration Statement becomes
effective, (ii) in the case of a Registration Default under clause (2) of the
definition thereof, when the Shelf Registration Statement becomes effective or
(iii) in the case of a Registration Default under clause (3) of the definition
thereof, when the Shelf Registration Statement again becomes effective and
usable. If at any time more than one Registration Default has occurred and is
continuing, then, until the next date that there is no Registration Default, the
increase in interest rate provided for by this paragraph shall apply as if there
occurred a single Registration Default that begins on the date that the earliest
such Registration Default occurred and ends on such next date on which there is
no Registration Default.
 
(e)      Without limiting the remedies available to the Initial Purchasers and
the Holders, the Company and the Guarantors acknowledge that any failure by the
Company or any Guarantor to comply with their respective obligations under
Section 2(a) and Section 2(b) hereof may result in material irreparable injury
to the Initial Purchasers or the Holders for which there is no adequate remedy
at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of any such failure, the Initial Purchasers or
any Holder may obtain such relief as may be required to specifically enforce the
Company’s and the Guarantors’ obligations under Section 2(a) and Section 2(b)
hereof.
 

--------------------------------------------------------------------------------

9
 
3.        Registration Procedures.
 
(a) In connection with the obligations of the Company and the Guarantors with
respect to the Registration Statements pursuant to Section 2(a) and Section 2(b)
hereof, the Company and the Guarantors shall:
 
(i) prepare and file with the SEC a Registration Statement on the appropriate
form under the 1933 Act, which form (x) shall be selected by the Company and
(y) shall, in the case of a Shelf Registration, be available for the sale of the
Registrable Securities by the selling Holders thereof and (z) shall comply as to
form in all material respects with the requirements of the applicable form and
include all financial statements required by the SEC to be filed therewith, and
use its commercially reasonable efforts to cause such Registration Statement to
become effective and remain effective in accordance with Section 2 hereof;
 
(ii) prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement as may be necessary to keep such Registration
Statement effective for the applicable period and cause each Prospectus to be
supplemented by any required prospectus supplement and, as so supplemented, to
be filed pursuant to Rule 424 under the 1933 Act; to keep each Prospectus
current during the period described under Section 4(3) and Rule 174 under the
1933 Act that is applicable to transactions by brokers or dealers with respect
to the Registrable Securities or Exchange Securities;
 
(iii) in the case of a Shelf Registration, furnish to each Holder of Registrable
Securities, to counsel for the Initial Purchasers, to counsel for the Holders
and to each Underwriter of an Underwritten Offering of Registrable Securities,
if any, without charge, as many copies of each Prospectus, including each
preliminary or Free Writing Prospectus, and any amendment or supplement thereto
and such other documents as such Holder, counsel  or Underwriter may reasonably
request, in order to facilitate the public sale or other disposition of the
Registrable Securities; and the Company and the Guarantors consent to the use of
such Prospectus and any amendment or supplement thereto in accordance with
applicable law by each of the selling Holders of Registrable Securities and any
such Underwriters in connection with the offering and sale of the Registrable
Securities covered by and in the manner described in such Prospectus or any
amendment or supplement thereto in accordance with applicable law;
 
(iv) use their commercially reasonable efforts to register or qualify the
Registrable Securities under all applicable state securities or “blue sky” laws
of such jurisdictions as any Holder of Registrable Securities covered by a
Registration Statement shall reasonably request in writing by the time the
applicable Registration Statement is declared effective by the SEC, to cooperate
with such Holders in connection with any filings required to be made with FINRA
and do any and all other acts and things which may be reasonably necessary or
advisable to enable such Holder to consummate the disposition in each such
jurisdiction of such Registrable Securities owned by such Holder; provided,
however, that the Company and the Guarantors shall not be required to
(i) qualify as a foreign corporation (or otherwise qualify to do business) or as
a dealer in securities in any jurisdiction where it would not otherwise be
required to qualify but for this Section 3(a)(iv), (ii) file any general consent
to service of process or (iii) subject itself to taxation in any such
jurisdiction if it is not so subject;
 

--------------------------------------------------------------------------------

10
 
(v) in the case of a Shelf Registration, notify each Holder of Registrable
Securities, counsel for the Holders and counsel for the Initial Purchasers
promptly and, if requested by any such Holder or counsel, confirm such advice in
writing (A) when a Registration Statement has become effective and when any
post-effective amendment thereto has been filed and becomes effective, or when
any Free Writing Prospectus has been filed or any amendment or supplement to the
Prospectus or any Free Writing Prospectus has been filed, (B) of any request by
the SEC or any state securities authority for amendments and supplements to a
Registration Statement, Prospectus or any Free Writing Prospectus or for
additional information after the Registration Statement has become effective,
(C) of the issuance by the SEC or any state securities authority of any stop
order suspending the effectiveness of a Registration Statement or the initiation
of any proceedings for that purpose, including any notice of objection of the
SEC to the use of a Registration Statement or any post-effective amendment
thereto pursuant to Rule 401(g) under the 1933 Act, (D) if, between the
effective date of a Registration Statement and the closing of any sale of
Registrable Securities covered thereby, the representations and warranties of
the Company and the Guarantors contained in any underwriting agreement,
securities sales agreement or other similar agreement, if any, relating to the
offering cease to be true and correct in all material respects or if the Company
and the Guarantors receive any notification with respect to the suspension of
the qualification of the Registrable Securities for sale in any jurisdiction or
the initiation of any proceeding for such purpose, (E) of the happening of any
event during the period a Shelf Registration Statement is effective which makes
any statement made in such Shelf Registration Statement or the related
Prospectus or any Free Writing Prospectus untrue in any material respect or
which requires the making of any changes in such Registration Statement or
Prospectus or Free Writing Prospectus in order to make the statements therein,
in light of the circumstances under which they were made, not misleading and (F)
of any determination by the Company or any Guarantor that a post-effective
amendment to a Registration Statement or any amendment or supplement to the
Prospectus or any Free Writing Prospectus would be appropriate;
 
(vi) make every reasonable effort to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement or the resolution of
any objection of the SEC pursuant to Rule 401(g) under the 1933 Act at the
earliest possible moment and provide immediate notice to each Holder of the
withdrawal of any such order or such resolution;
 
(vii) in the case of a Shelf Registration, furnish to each Holder of Registrable
Securities, without charge, at least one conformed copy of each Registration
Statement and any post-effective amendment thereto (without documents
incorporated therein by reference or exhibits thereto, unless requested);
provided, that the Company shall be deemed to have furnished such Registration
Statement and any post-effective amendment if it shall have timely made such
Registration Statement or post-effective amendment available on “EDGAR”;
 

--------------------------------------------------------------------------------

11
 
(viii) in the case of a Shelf Registration, cooperate with the selling Holders
of Registrable Securities to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends and enable such Registrable Securities to be in such
denominations (consistent with the provisions of the Indenture) and registered
in such names as the selling Holders may reasonably request at least one
business day prior to the closing of any sale of Registrable Securities;
 
(ix) upon the occurrence of any event contemplated by Section 3(a)(v)(E) hereof,
use their commercially reasonable efforts to prepare and file with the SEC a
supplement or post-effective amendment to a Registration Statement, the related
Prospectus, any Free Writing Prospectus or any document incorporated therein by
reference or file any other required document so that, as thereafter delivered
to the purchasers of the Registrable Securities, such Prospectus or Free Writing
Prospectus will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The Company and the
Guarantors agree to notify the Holders and any Participating Broker-Dealers and
to suspend use of the Prospectus or any Free Writing Prospectus, as applicable,
as promptly as practicable after the occurrence of such an event, and the
Holders hereby agree to suspend use of the Prospectus or Free Writing
Prospectus, as the case may be, until the Company and the Guarantors have
amended or supplemented the Prospectus or the Free Writing Prospectus to correct
such misstatement or omission;
 
(x) a reasonable time prior to the filing of any Registration Statement, any
Prospectus, any Free Writing Prospectus, any amendment to a Registration
Statement or amendment or supplement to a Prospectus or Free Writing Prospectus
or any document which is to be incorporated by reference into a Registration
Statement, a Prospectus or a Free Writing Prospectus after initial filing of a
Registration Statement, provide copies of such document to the Initial
Purchasers and their counsel (and, in the case of a Shelf Registration
Statement, the Holders and their counsel) and make such of the representatives
of the Company and the Guarantors as shall be reasonably requested by the
Initial Purchasers or their counsel (and, in the case of a Shelf Registration
Statement, the Holders or their counsel) available for discussion of such
document, and shall not at any time file or make any amendment to the
Registration Statement, any Prospectus, any Free Writing Prospectus or any
amendment of or supplement to a Registration Statement, a Prospectus, any Free
Writing Prospectus or any document which is to be incorporated by reference into
a Registration Statement or a Prospectus or Free Writing Prospectus, of which
the Initial Purchasers and their counsel (and, in the case of a Shelf
Registration Statement, the Holders and their counsel) shall not have previously
been advised and furnished a copy or to which the Initial Purchasers or their
counsel (and, in the case of a Shelf Registration Statement, the Holders or
their counsel) shall object, except for any amendment or supplement or document
(a copy of which has been previously furnished to the Initial Purchasers and
their counsel (and, in the case of a Shelf Registration Statement, the Holders
and their counsel)) which counsel to the Company shall advise the Company in
writing is required in order to comply with applicable law;
 

--------------------------------------------------------------------------------

12
 
(xi) obtain a CUSIP number for all Exchange Securities or Registrable
Securities, as the case may be, not later than the effective date of a
Registration Statement;
 
(xii) cause the Indenture to be qualified under the Trust Indenture Act of 1939,
as amended (the “TIA”), in connection with the registration of the Exchange
Securities or Registrable Securities, as the case may be, cooperate with the
Trustee and the Holders to effect such changes to the Indenture as may be
required for the Indenture to be so qualified in accordance with the terms of
the TIA and execute, and use their commercially reasonable efforts to cause the
Trustee to execute, all documents as may be required to effect such changes and
all other forms and documents required to be filed with the SEC to enable the
Indenture to be so qualified in a timely manner;
 
(xiii) in the case of a Shelf Registration, make available for inspection by a
representative of the Holders of the Registrable Securities, any Underwriter
participating in any disposition pursuant to such Shelf Registration Statement,
and attorneys and accountants designated by the Majority Holders, at reasonable
times and in a reasonable manner, all financial and other records, pertinent
documents and properties of the Company and the Guarantors, and cause the
respective officers, directors and employees of the Company and the Guarantors
to supply all information reasonably requested by any such representative,
Underwriter, attorney or accountant in connection with a Shelf Registration
Statement;
 
(xiv) in the case of a Shelf Registration, use their commercially reasonable
efforts to cause all Registrable Securities to be listed on any securities
exchange or any automated quotation system on which the Initial Securities are
then listed if requested by the Majority Holders, to the extent such Registrable
Securities satisfy applicable listing requirements;
 
(xv) use their commercially reasonable efforts to cause the Exchange Securities
or Registrable Securities, as the case may be, to be rated by two nationally
recognized statistical rating organizations (as such term is defined in Section
3(a)(62) of the 1934 Act), to the extent such agencies rate the Initial
Securities;
 
(xvi) if reasonably requested by any Holder of Registrable Securities covered by
a Shelf Registration Statement, (i) promptly incorporate in a Prospectus
supplement or post-effective amendment such information with respect to such
Holder as such Holder reasonably requests to be included therein and (ii) make
all required filings of such Prospectus supplement or such post-effective
amendment as soon as the Company has received notification of the matters to be
incorporated in such filing;
 
(xvii) to the extent any Free Writing Prospectus is used, file with the SEC any
Free Writing Prospectus that is required to be filed by the Company or the
Guarantors with the SEC in accordance with the Securities Act and to retain (in
accordance with the requirements of the Securities Act) any Free Writing
Prospectus not required to be filed; and
 

--------------------------------------------------------------------------------

13
 
(xviii) in the case of a Shelf Registration, enter into such customary
agreements and take all such other actions in connection therewith (including
those requested by the Holders of a majority of the Registrable Securities being
sold) in order to expedite or facilitate the disposition of such Registrable
Securities including, but not limited to, an Underwritten Offering and in such
connection, (i) to the extent possible, make such representations and warranties
to the Holders and any Underwriters of such Registrable Securities with respect
to the business of Holdings and its subsidiaries, the Registration Statement,
Prospectus, Free Writing Prospectus and documents incorporated by reference or
deemed incorporated by reference, if any, in each case, in form, substance and
scope as are customarily made by the Company, Holdings and its predecessors and
the Guarantors in underwritten offerings and confirm the same if and when
requested, (ii) obtain customary opinions of counsel to the Company and Holdings
(which counsel and opinions, in form, scope and substance, shall be reasonably
satisfactory to the Holders and such Underwriters and their respective counsel)
addressed to each selling Holder and Underwriter of Registrable Securities,
covering the matters customarily covered in opinions requested in underwritten
offerings, (iii) obtain “cold comfort” letters from the independent certified
public accountants of Holdings (and, if necessary, any other certified public
accountant of any subsidiary of Holdings, or of any business acquired by
Holdings for which financial statements and financial data are or are required
to be included in the Registration Statement) addressed to each selling Holder
and Underwriter of Registrable Securities, such letters to be in customary form
and covering matters of the type customarily covered in “cold comfort” letters
in connection with underwritten offerings, and (iv) deliver such documents and
certificates as may be reasonably requested by the Holders of a majority in
principal amount of the Registrable Securities being sold or the Underwriters,
and which are customarily delivered in underwritten offerings, to evidence the
continued validity of the representations and warranties of the Company and the
Guarantors made pursuant to clause (i) above and to evidence compliance with any
customary conditions contained in an underwriting agreement.
 
(b) In the case of a Shelf Registration Statement, the Company may require each
Holder of Registrable Securities to furnish to the Company such information
regarding the Holder and the proposed distribution by such Holder of such
Registrable Securities as the Company may from time to time reasonably request
in writing.
 
(c) In the case of a Shelf Registration Statement, each Holder agrees that, upon
receipt of any notice from the Company or any Guarantor of the happening of any
event of the kind described in Section 3(a)(v)(E) hereof, such Holder will
forthwith discontinue disposition of Registrable Securities pursuant to a
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus or Free Writing Prospectus contemplated by
Section 3(a)(ix) hereof, and, if so directed by the Company, such Holder will
deliver to the Company (at its expense) all copies in its possession, other than
permanent file copies then in such Holder’s possession, of the Prospectus and
any Free Writing Prospectus covering such Registrable Securities current at the
time of receipt of such notice.  If the Company shall give any notice in
accordance with this Agreement to suspend the disposition of Registrable
Securities pursuant to a Registration Statement, the Company shall extend the
period during which the Registration Statement shall be maintained effective
pursuant to this Agreement by the number of days during the period from and
including the date of the giving of such notice to and including the date when
the Holders shall have received copies of the supplemented or amended Prospectus
or any Free Writing Prospectus necessary to resume such dispositions.  The
Company may give any such notice only upon reasonable determination that such
suspension is appropriate in light of the event giving rise to such suspension
and shall use commercially reasonable efforts to file such amendments or
supplements or take other steps necessary to resume dispositions as soon as
reasonably practicable, in the Company’s determination.
 

--------------------------------------------------------------------------------

14
 
(d) The Holders of Registrable Securities covered by a Shelf Registration
Statement who desire to do so may sell such Registrable Securities in an
Underwritten Offering.  In any such Underwritten Offering, the investment banker
or investment bankers and manager or managers (the “Underwriters”) that will
administer the offering will be selected by the Majority Holders of the
Registrable Securities included in such offering and shall be reasonably
acceptable to the Company.
 
(e)  No Holder of Registrable Securities may participate in any Underwritten
Offering hereunder unless such Holder (i) agrees to sell such Holder’s
Registrable Securities on the basis provided in any underwriting arrangements
approved by the Persons entitled hereunder to approve such arrangements and (ii)
completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents required under the terms of such
underwriting arrangements.
 
4.        Participation of Broker-Dealers in Exchange Offer.
 
(a)      The Staff has taken the position that any broker-dealer that receives
Exchange Securities for its own account in the Exchange Offer in exchange for
Securities that were acquired by such broker-dealer as a result of market-making
or other trading activities (a “Participating Broker-Dealer”), may be deemed to
be an “underwriter” within the meaning of the 1933 Act and must deliver a
prospectus meeting the requirements of the 1933 Act in connection with any
resale of such Exchange Securities.
 
The Company and the Guarantors understand that it is the Staff’s position that
if the Prospectus contained in the Exchange Offer Registration Statement
includes a plan of distribution containing a statement to the above effect and
the means by which Participating Broker-Dealers may resell the Exchange
Securities, without naming the Participating Broker-Dealers or specifying the
amount of Exchange Securities owned by them, such Prospectus may be delivered by
Participating Broker-Dealers to satisfy their prospectus delivery obligation
under the 1933 Act in connection with resales of Exchange Securities for their
own accounts, so long as the Prospectus otherwise meets the requirements of the
1933 Act.
 
(b)      In light of the above, and notwithstanding the other provisions of this
Agreement, the Company and each Guarantor agrees to amend or supplement the
Prospectus contained in the Exchange Offer Registration Statement for a period
of up to 180 days after the last Exchange Date (as such period may be extended
pursuant to Section 3(c)), if requested by one or more Participating
Broker-Dealer, in order to expedite or facilitate the disposition of any
Exchange Securities by Participating Broker-Dealers consistent with the
positions of the Staff recited in Section 4(a) above. The Company and each
Guarantor further agrees that Participating Broker-Dealers shall be authorized
to deliver such Prospectus (or, to the extent permitted by law, make available)
during such period in connection with the resales contemplated by this Section
4.
 

--------------------------------------------------------------------------------

15
 
(c)      The Initial Purchasers shall have no liability to the Company, the
Guarantors or any Holder with respect to any request that they may make pursuant
to Section 4(b) above.
 
5.        Indemnification and Contribution.
 
(a)      The Company and the Guarantors jointly and severally agree to indemnify
and hold harmless the Initial Purchasers and Holders, their affiliates,
directors and officers and each Person, if any, who controls any Initial
Purchaser or any Holder within the meaning of either Section 15 of the 1933 Act
or Section 20 of the 1934 Act, or is under common control with, or is controlled
by, any Initial Purchaser or any Holder, from and against all losses, claims,
damages and liabilities (including, without limitation, any legal or other
expenses reasonably incurred by the foregoing indemnified persons in connection
with defending or investigating any such action or claim) that arise out of, or
are based on, any untrue statement or alleged untrue statement of a material
fact contained in any Registration Statement (or any amendment thereto) pursuant
to which Exchange Securities or Registrable Securities were registered under the
1933 Act, including all documents incorporated therein by reference, or that
arise out of, or are based on, any omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading, or that arise out of, or are based on, any untrue statement or
alleged untrue statement of a material fact contained in any Prospectus or Free
Writing Prospectus (as amended or supplemented if the Company or the Guarantors
shall have furnished any amendments or supplements thereto), or that arise out
of, or are based on, any omission or alleged omission to state therein a
material fact necessary to make the statements therein in light of the
circumstances under which they were made not misleading, except insofar as such
losses, claims, damages or liabilities arise out of, or are based on, any such
untrue statement or omission or alleged untrue statement or omission based upon
and in conformity with information relating to any Initial Purchaser or any
Holder furnished to the Company in writing through J.P. Morgan Securities LLC or
any selling Holder expressly for use therein.  In connection with any
Underwritten Offering permitted by Section 3, the Company and the Guarantors
will also, jointly and severally, indemnify the Underwriters, if any, selling
brokers, dealers and similar securities industry professionals participating in
the distribution, their officers and directors and each Person who controls such
Persons (within the meaning of the 1933 Act and the 1934 Act) to the same extent
as provided above with respect to the indemnification of the Holders, if
requested in connection with any Registration Statement.
 
(b)      Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company, the Guarantors, the Initial Purchasers and their
affiliates and the other selling Holders, and each of their respective directors
and officers who sign the Registration Statement and each Person, if any, who
controls the Company, the Guarantors, any Initial Purchaser and any other
selling Holder within the meaning of either Section 15 of the 1933 Act or
Section 20 of the 1934 Act to the same extent as the foregoing indemnity from
the Company and the Guarantors to the Initial Purchasers and the Holders, but
only to the extent such losses, claims, damages and liabilities arise out of, or
are based on, any untrue statement or omission or alleged untrue statement or
omission based upon and in conformity with any information relating to such
Holder furnished to the Company in writing by such Holder expressly for use in
any Registration Statement (or any amendment thereto) or any Prospectus (or any
amendment or supplement thereto).
 

--------------------------------------------------------------------------------

16
 
(c)      In case any proceeding (including any governmental investigation) shall
be instituted involving any Person in respect of which indemnity may be sought
pursuant to either paragraph (a) or paragraph (b) above, such Person (the
“indemnified party”) shall promptly notify the Person against whom such
indemnity may be sought (the “indemnifying party”) in writing (provided that the
failure to notify the indemnifying party shall not relieve it from any liability
that it may have under paragraphs (a) and (b) of this Section 5 except to the
extent that it has been materially prejudiced (through the forfeiture of
substantive rights or defenses) by such failure; and provided, further, that the
failure to notify the indemnifying party shall not relieve it from any liability
that it may have to an indemnified party otherwise than under paragraphs (a) and
(b) of this Section 5); and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party (who shall not, without the consent of the indemnified party,
be counsel to the indemnifying party) to represent the indemnified party and any
others the indemnifying party may designate in such proceeding and shall pay the
fees and disbursements of such counsel related to such proceeding.  In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel, (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them, (iii) the indemnifying party has failed within
a reasonable time to retain counsel reasonably satisfactory to the indemnified
party, or (iv) the indemnified party shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the indemnifying party.  It is understood that the
indemnifying party shall not, in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for (a) the fees and expenses of
more than one separate firm (in addition to any local counsel) for the Initial
Purchasers and all Persons, if any, who control any Initial Purchaser within the
meaning of either Section 15 of the 1933 Act or Section 20 of the 1934 Act,
(b) the fees and expenses of more than one separate firm (in addition to any
local counsel) for the Company and the Guarantors and their respective directors
and officers who sign the Registration Statement and each Person, if any, who
controls the Company or the Guarantors within the meaning of either such Section
and (c) the fees and expenses of more than one separate firm (in addition to any
local counsel) for all Holders and all Persons, if any, who control any Holder
within the meaning of either such Section, and that all such fees and expenses
shall be reimbursed as they are incurred.  In such case involving the Initial
Purchasers and Persons who control the Initial Purchasers, such firm shall be
designated in writing by J.P. Morgan Securities LLC.  In such case involving the
Holders and such Persons who control Holders, such firm shall be designated in
writing by the Majority Holders.  In all other cases, such firm shall be
designated by the Company.  No indemnifying party shall, without the prior
written consent of the indemnified party, effect any settlement of any pending
or threatened proceeding in respect of which such indemnified party is or could
have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement (x) includes an unconditional release
of such indemnified party in form and substance reasonably satisfactory to such
indemnified party from all liability on claims that are the subject matter of
such proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any indemnified
person; provided that if any such proceeding or threatened proceeding is settled
with such written consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify each indemnified party from and against
any loss or liability by reason of such settlement or judgment.
 

--------------------------------------------------------------------------------

17
 
Notwithstanding the foregoing sentence, if at any time an indemnified party
shall have requested that an indemnifying party reimburse the indemnified person
for fees and disbursements of counsel as contemplated by this paragraph, the
indemnifying party shall be liable for any settlement of any proceeding effected
without its written consent if (i) such settlement is entered into more than 30
days after receipt by the indemnifying party of such request and (ii) the
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request prior to the date of such settlement.
 
(d)      If the indemnification provided for in paragraph (a) or paragraph (b)
of this Section 5 is unavailable to an indemnified party or insufficient in
respect of any losses, claims, damages or liabilities, then each indemnifying
party under such paragraph, in lieu of indemnifying such indemnified party
thereunder, shall contribute to the amount paid or payable  by such indemnified
party as a result of such losses, claims, damages or liabilities (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Guarantors from the offering of the Securities and the Exchange
Securities, on the one hand, and by the Holders from receiving Securities or
Exchange Securities registered under the 1933 Act,  on the other hand, or (ii)
if the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) but also the relative fault of the Company and the
Guarantors on the one hand and of the Holders on the other hand in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations.  The
relative fault of the Company and the Guarantors, on the one hand, and the
Holders, on the other hand, shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company and the Guarantors, on the one hand, or by the Holders,
on the other hand, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission. 
The Holders’ respective obligations to contribute pursuant to this Section 5(d)
are several in proportion to the respective principal amount of Registrable
Securities of such Holder that were registered pursuant to a Registration
Statement.
 
(e)       The Company and the Guarantors, on the one hand, and each Holder, on
the other hand, agree that it would not be just or equitable if contribution
pursuant to this Section 5 were determined by pro rata allocation (even if the
Holders were treated as one entity for such purpose) or by any other method of
allocation that does not take account of the equitable considerations referred
to in paragraph (d) above.  The amount paid or payable by an indemnified party
as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such action or claim. 
Notwithstanding the provisions of this Section 5, no Holder shall be required to
indemnify or contribute any amount in excess of the amount by which the total
price at which Registrable Securities were sold by such Holder exceeds the
amount of any damages that such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. 
 

--------------------------------------------------------------------------------

18
 
No Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the 1933 Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.  The remedies provided for in
this Section 5 are not exclusive and shall not limit any rights or remedies
which may otherwise be available to any indemnified party at law or in equity.
 
The indemnity and contribution provisions contained in this Section 5 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of the Initial
Purchasers or any of their affiliates, any Holder or any Person controlling any
Initial Purchaser or any Holder, or by or on behalf of the Company or any
Guarantor or their respective officers or directors or any Person controlling
the Company, (iii) acceptance of any of the Exchange Securities and (iv) any
sale of Registrable Securities pursuant to a Shelf Registration Statement.
 
6.        Miscellaneous.
 
(a)      No Inconsistent Agreements.  The Company and each Guarantor represents
and agrees that (i) it has not entered into, and on or after the date of this
Agreement will not enter into, any agreement which is inconsistent with the
rights granted to the Holders of Registrable Securities in this Agreement or
otherwise conflicts with the provisions hereof; and (ii) the rights granted to
the Holders hereunder do not and will not in any way conflict with and are and
will not be inconsistent with the rights granted to the holders of the Company’s
or any of the Guarantors’ other issued and outstanding securities under any such
agreements.
 
(b)      Amendments and Waivers.  The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given unless the Company has obtained the written consent of Holders of at least
a majority in aggregate principal amount of the outstanding Registrable
Securities affected by such amendment, modification, supplement, waiver or
consent; provided, however, that no amendment, modification, supplement, waiver
or consent to any departure from the provisions of Section 5 hereof shall be
effective as against any Holder of Registrable Securities unless consented to in
writing by such Holder.
 
(c)      Notices.  All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, registered
first-class mail, telex, telecopier, electronic mail or any courier guaranteeing
overnight delivery (i) if to a Holder, at the most current address given by such
Holder to the Company by means of a notice given in accordance with the
provisions of this Section 6(c), which address initially is, with respect to the
Initial Purchasers, the address set forth in the Purchase Agreement; and (ii) if
to the Company or the Guarantors, initially at the Company’s address set forth
in the Purchase Agreement and thereafter at such other address, notice of which
is given in accordance with the provisions of this Section 6(c).
 

--------------------------------------------------------------------------------

19
 
All such notices and communications shall be deemed to have been duly given:  at
the time delivered by hand, if personally delivered; five business days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt is acknowledged, if telecopied or emailed; and on the next
business day if timely delivered to an air courier guaranteeing overnight
delivery.
 
Copies of all such notices, demands, or other communications shall be
concurrently delivered by the Person giving the same to the Trustee, at the
address specified in the Indenture.
 
(d)      Successors and Assigns.  This Agreement shall inure to the benefit of
and be binding upon the successors, assigns and transferees of each of the
parties, including, without limitation and without the need for an express
assignment, subsequent Holders; provided that nothing herein shall be deemed to
permit any assignment, transfer or other disposition of Registrable Securities
in violation of the terms of the Purchase Agreement.  If any transferee of any
Holder shall acquire Registrable Securities, in any manner, whether by operation
of law or otherwise, such Registrable Securities shall be held subject to all of
the terms of this Agreement, and by taking and holding such Registrable
Securities such Person shall be conclusively deemed to have agreed to be bound
by and to perform all of the terms and provisions of this Agreement and such
Person shall be entitled to receive the benefits hereof.  The Initial Purchasers
(in their capacity as Initial Purchasers) shall have no liability or obligation
to the Company or the Guarantors with respect to any failure by a Holder to
comply with, or any breach by any Holder of, any of the obligations of such
Holder under this Agreement.
 
(e)      Purchases and Sales of Securities.  The Company and Holdings shall not,
and shall use their commercially reasonable efforts to cause their affiliates
(as defined in Rule 405 under the 1933 Act) not to, purchase and then resell or
otherwise transfer any Securities.
 
(f)      Third Party Beneficiary.  The Holders shall be third party
beneficiaries to the agreements made hereunder between the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other hand, and
shall have the right to enforce such agreements directly to the extent it deems
such enforcement necessary or advisable to protect its rights or the rights of
Holders hereunder.
 
(g)      Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
 
(h)      Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 
(i)      Governing Law.  This Agreement and any claim, controversy or dispute
arising under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.  Any legal suit, action or
proceeding arising out of or based upon this Agreement or the transactions
contemplated hereby (“Related Proceedings”) may be instituted in the federal
courts of the United States of America located in the City and County of New
York or the courts of the State of New York in each case located in the City and
County of New York (collectively, the “Specified Courts”), and each party
irrevocably submits to the exclusive jurisdiction of the Specified Courts in any
Related Proceeding and agrees that final judgment in any such related Proceeding
in any such Specified Court shall be conclusive and binding, and may be enforced
in any court to the jurisdiction of which the applicable party is subject by a
suit upon such judgment. 
 

--------------------------------------------------------------------------------

20
 
 
Service of any process, summons, notice or document by mail to such party’s
address as provided above shall be effective service of process for any Related
Proceeding brought in any Specified Court.  To the fullest extent permitted by
applicable law, parties irrevocably and unconditionally waive any objection to
the laying of venue of any Specified Proceeding in the Specified Courts and
irrevocably and unconditionally waive and agree not to plead or claim in any
Specified Court that any Related Proceeding brought in any Specified Court has
been brought in an inconvenient forum. Each of the parties hereto hereby waives
any right to trial by jury in any suit or proceeding arising out of or relating
to this Agreement.
 
(j)      Severability.  In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
Very truly yours,
 
 
 
AMERICAN AXLE & MANUFACTURING, INC.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Shannon Curry
 
  Name: Shannon Curry  
 
Title:
Treasurer
 



 
 
AMERICAN AXLE & MANUFACTURING HOLDINGS, INC.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Shannon Curry
 
  Name: Shannon Curry  
 
Title:
Treasurer
 



 
 
EACH OF THE SUBSIDIARIES LISTED ON SCHEDULE II HERETO
 
 
 
 
 
 
 
 
 
 
By:
/s/ Shannon Curry
 
  Name: Shannon Curry  
 
Title:
Treasurer
 



 
 
 
 
 



--------------------------------------------------------------------------------

 
CONFIRMED AND ACCEPTED AS OF THE DATE
HEREOF
 
J.P. MORGAN SECURITIES LLC
 
 
ACTING ON BEHALF OF ITSELF AND THE
OTHER SEVERAL INITIAL PURCHASERS NAMED IN
SCHEDULE I HERETO.
 
 
BY: J.P. MORGAN SECURITIES LLC
 
 
 
 
 
By:
/s/ Bradford Garvey
 
 
Name:
Bradford Garvey
 
 
Title:
Executive Director
 

 
 
 
 
 
 

 





--------------------------------------------------------------------------------

A-1
 
SCHEDULE I
 
INITIAL PURCHASERS
 
J.P. Morgan Securities LLC
 
Barclays Capital Inc.
 
Citigroup Global Markets Inc.


RBC Capital Markets, LLC


PNC Capital Markets LLC


U.S. Bancorp Investments, Inc.


The Huntington Investment Company
 
 
 

 

--------------------------------------------------------------------------------

 
SCHEDULE II
 
AAM International Holdings, Inc.


AccuGear, Inc.


Auburn Hills Manufacturing, Inc.


Colfor Manufacturing, Inc.


MSP Industries Corporation


Oxford Forge, Inc.


Alpha SPV I, Inc.
 
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT A
 
Joinder to Registration Rights Agreement


Reference is made to that certain registration rights agreement (the
“Agreement”) dated as of March 23, 2017, among American Axle & Manufacturing,
Inc., American Axle & Manufacturing Holdings, Inc., the existing guarantors
party thereto, and J. P. Morgan Securities LLC, acting as representative of the
other several initial purchasers listed on Schedule I thereto.
 
Each of the undersigned hereby acknowledges and agrees (i) that it has received
and reviewed a copy of the Agreement and all other documents it deems fit in
order to enter into this joinder agreement (this “Joinder Agreement”); (ii) to
join and become a party to the Agreement as a Guarantor (as defined in the
Agreement) as indicated by its signature below; (iii) to be bound by all
covenants, agreements, representations, warranties, acknowledgements and
indemnification obligations applicable to it in the Agreement, as of the date
thereof, as if made by it on the date thereof; and (iv) to perform all
obligations and duties required of it pursuant to the Agreement.
 
This Joinder Agreement and any claim, controversy or dispute arising under or
related to this Agreement shall be governed by and construed in accordance with
the laws of the State of New York.
 
This Joinder Agreement may be executed in one or more counterparts and, if
executed in more than one counterpart, the executed counterparts shall each be
deemed to be an original but all such counterparts shall together constitute one
and the same instrument.
 
 
 
 
[GUARANTORS]
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Title:
 
 


 
 
 

--------------------------------------------------------------------------------